Citation Nr: 0810002	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than June 27, 2002, 
for assignment of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from November 1992 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned an earlier effective 
date of June 27, 2002 for the award of entitlement to TDIU.  
Entitlement to the underlying benefit had been granted in a 
March 2005 decision which established an effective date of 
May 25, 2004.  The RO reviewed that decision on its own 
motion.

A notice of disagreement (NOD) to the revised effective date 
was received in October 2005, and a statement of the case 
(SOC) was issued in February 2006.  The veteran finalized the 
appeal with the timely filing of a VA Form 9, Appeal to Board 
of Veterans' Appeals, in March 2006.

The Board notes that the veteran had initiated and perfected 
an appeal as to the evaluation of his service connected 
multiple sclerosis (MS), including the matter involving 
separate evaluations for all manifestations and secondary 
conditions.  The RO has treated the award of service 
connection for a mood disorder and the separate evaluation of 
various manifestations, in combination with the grant of 
entitlement to TDIU, as a complete grant of benefits on 
appeal.  As the veteran, through his representative, 
indicated that a 100 percent rating for "the overall 
evaluation of his MS" was sought, there remains no issue of 
proper evaluation for the Board to consider.


FINDING OF FACT

The veteran's claim of entitlement to service connected 
benefits for MS and for TDIU were received June 27, 2002; no 
prior statement or document is of record which can be 
considered a formal or informal claim for any service 
connected benefit.


CONCLUSION OF LAW

There is no legal basis for assignment of an effective date 
earlier than June 27, 2002, for entitlement to a total rating 
based on individual unemployability.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
effective date following a grant of entitlement to TDIU.  
Courts have held that once the benefit sought is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
instance, as entitlement to the benefit sought is based 
entirely on records and evidence already contained in the 
file, no further notice or assistance to the appellant is 
possible or required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date

As a general rule, the effective date for a grant of benefits 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

Here, the veteran first claimed entitlement to any 
compensation benefit on June 27, 2002, when he filed a VA 
Form 21-526, Veteran's Application for Compensation and 
Pension.  He specified that he sought both compensation and 
pension benefits, stating that he could no longer work due to 
MS.  The RO should have interpreted this filing as a claim 
for TDIU, as he stated he could not work due to a disease he 
also alleged was service connected.  The veteran first 
specified a claim for TDIU in June 11, 2003, correspondence.  
He filed a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Individual Unemployability, 
in November 2003, which formalized the claim.

The veteran has stated that an earlier effective date is 
warranted because his "original claim was submitted back in 
2000/2001."  The claims file, however, reveals no claim or 
correspondence prior to June 2002 which can be construed as a 
claim for VA benefits.  The first communication from the 
veteran is his VA Form 21-526, on which he stated he had 
never previously filed a claim with VA.  There is no evidence 
of any communication prior to that date.  The RO correctly 
informed the veteran that there was no entitlement shown 
prior to June 2002.

VA treatment records do show that the veteran sought 
treatment for MS at VA Medical Center Washington as early as 
June 2001.  Seeking VA treatment does not constitute a claim 
for benefits, however.  VA treatment or hospitalization 
records can only be accepted as an informal claim in reopened 
claims or claims for increased rating.  38 C.F.R. § 3.157.  
As the veteran was not service connected for any disability 
in June 2001, and had not been previously denied entitlement, 
treatment cannot be accepted as a claim.  The earliest date 
of claim is June 27, 2002, and this date establishes the 
earliest, legally allowable effective date for the grant of 
TDIU. 

In the absence of any earlier claim, no earlier effective 
date can be established.



ORDER

Entitlement to an effective date prior to June 27, 2002, for 
TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


